In a proceeding to review a determination of the State Rent Administrator, denying an application for a certificate of eviction of a tenant of a two-family house, in which the landlord occupies the other apartment, the State Rent Administrator appeals from an order annulling his determination and directing the issuance of the certificate. Order reversed, without costs, and determination of the State Rent Administrator reinstated and confirmed. The owner of a two-family house need not establish a compelling necessity if he seeks an apartment in good faith and for his own use (State Rent & Eviction Regulations, § 55, subd. 1). Where, however, an owner resides in one of the apartments, he may not, unless he establishes good faith and an immediate compelling necessity, cause the eviction of his tenant. (State Rent Administrator’s Opinion No. 82, Oct. 30, 1951; Matter of Pulgrano v. McGoldrick, 280 App. Div. 953; Matter of Schuschel v. McGoldrick, 283 App. Div. 1085.) Mere inconvenience of the landlord, as shown herein, is not a ground for the granting of the application. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.